     Case 5:20-cv-03212-JWL Document 12 Filed 11/23/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF KANSAS


CLAYTON CATLIN,                                )
                                               )
                                 Petitioner,   )
                                               )          CIVIL ACTION
v.                                             )
                                               )          No. 20-3212-JWL
D. HUDSON,                                     )
                                               )
                              Respondent.      )
                                               )
                                               )


                             MEMORANDUM AND ORDER

      This matter is a petition for habeas corpus filed pursuant to 28 U.S.C. § 2241.
Petitioner, a prisoner at the United States Penitentiary-Leavenworth, claims the federal
Bureau of Prisons (BOP) improperly calculated his good conduct time credits (GCT) under
the First Step Act of 2018 (FSA).
                                        Background
      On March 13, 2008, petitioner was sentenced in the United States District Court for
the District of Colorado to a term of 120 months and a 3-year term of supervised release. On
December 9, 2016, he was released from BOP custody and began serving his term of
supervised release.
      On March 24, 2017, petitioner violated the conditions of supervised release by
robbing a bank, using illicit substances, and missing drug tests. The bank robbery resulted in
new criminal charges in the District of Colorado, and on March 8, 2018, petitioner was
sentenced in the new criminal action to a term of 46 months and a 3-year term of supervised
release. On the same day, his term of supervised release in the original criminal case was
     Case 5:20-cv-03212-JWL Document 12 Filed 11/23/20 Page 2 of 4




revoked, and he was sentenced to an additional prison term of 21 months. The revocation
sentence was ordered to be consecutive to petitioner’s sentence in the new criminal case.
       The BOP calculated petitioner’s sentence as an aggregate term of 67 months followed
by 3 years of supervised release. The sentence commenced on March 8, 2018, and petitioner
received 337 days of credit for time spent in detention, beginning with his arrest on April 5,
2017, through March 7, 2018.
       Under 18 U.S.C. § 3624(b), amended by the FSA, petitioner is entitled to 301 days of
GCT on his 67-month sentence.        However, on February 13, 2019, petitioner was charged
with a disciplinary violation of Assaulting Without Serious Injury. On March 13, 2019, he
was found guilty, and the sanctions imposed included the disallowance of 27 days of GCT.
Accordingly, he is entitled to 274 days of GCT on the aggregate 67-month term. His release
date, calculated on present circumstances, is set for February 3, 2022.
                                           Discussion
      To obtain federal habeas corpus relief, a petitioner must demonstrate that “[h]e is in
custody in violation of the Constitution or laws or treaties of the United States”. 28 U.S.C. §
2241(c)(3). A § 2241 petition is appropriate when a prisoner challenges the execution of his
sentence rather than the validity of his conviction or sentence. McIntosh v. U.S. Parole
Comm’n, 115 F.3d 809, 811 (10th Cir. 1997).
      Respondent seeks the dismissal of the petition on two grounds, namely, that petitioner
failed to fully exhaust administrative remedies before filing this action and that the Bureau of
Prisons properly calculated petitioner’s GCT.
                                   Exhaustion of remedies

     Federal prisoners proceeding under § 2241 must exhaust their available administrative

remedies. Garza v. Davis, 596 F.3d 1198, 1203 (10th Cir. 2010) (“The exhaustion of available

administrative remedies is a prerequisite for § 2241 habeas relief, although we recognize that the

statute itself does not expressly contain such a requirement.” (citation omitted)). The
      Case 5:20-cv-03212-JWL Document 12 Filed 11/23/20 Page 3 of 4




exhaustion requirement allows the BOP “an opportunity to correct [their] own mistakes ... before

[they are] hauled into federal court.” Woodford v. Ngo, 548 U.S. 81, 89 (2006) (quotations omitted).

The exhaustion requirement is satisfied when the petitioner “us[es] all steps that the agency holds

out.” Id. at 90.

      Prisoners in the custody of the BOP have a four-step grievance process. See 28 C.F.R. §§

542.10–.19. This procedure requires an attempt at the informal resolution of a grievance followed by

formal grievances addressed at the institutional, regional, and national levels.

      Respondent argues that petitioner failed to complete the grievance procedure by presenting an

appeal at the final level, the National Inmate Appeals Section in the BOP Central Office. Respondent

points out that there is no record of an appeal in the log maintained in the Central Office, nor is there

a record of that appeal at the prison. Petitioner merely states in the petition that he filed the appeal on

April 29, 2020, and that his unit team later told him the appeal was denied.

        Because the attachments to the petition reflect only the institutional and regional grievances,

and because there is no record at the BOP Central Office of a final appeal filed by petitioner, the

court resolves this question against petitioner. There is no basis upon which the court can conclude

that petitioner properly completed the grievance procedure.

        IT IS, THEREFORE, BY THE COURT ORDERED that the petition for habeas
corpus is dismissed without prejudice for lack of jurisdiction.
        Copies of this order shall be transmitted to the parties and to the U.S. Attorney for the
District of Kansas.

        IT IS SO ORDERED.

        Dated this 23rd day of November, 2020, at Kansas City, Kansas.


                                                S/ John W. Lungstrum
Case 5:20-cv-03212-JWL Document 12 Filed 11/23/20 Page 4 of 4




                              JOHN W. LUNGSTRUM
                              UNITED STATES DISTRICT JUDGE
